—In a proceeding pursuant to Social Services Law § 384-b to terminate the parental rights of Ann Marie B., the appeal is from an order of disposition of the Family Court, Kings County *448(Ambrosio, J.), dated January 30, 1996, which, after fact-finding and dispositional hearings, terminated her parental rights.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The termination of the mother’s parental rights was supported by a preponderance of the evidence (see, Matter of Star Leslie W., 63 NY2d 136, 147). The Family Court acted within its discretion by refusing to dismiss the proceeding or suspend judgment (see, Family Ct Act §§ 631, 633). Bracken, J. P., Thompson, Krausman and Luciano, JJ., concur.